Citation Nr: 0928378	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  05-28 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to restoration of a 10 percent schedular 
disability rating for bilateral high frequency hearing loss 
for the period from May 1, 2005 to June 29, 2006, including 
the question of the propriety of the reduction. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from February 1956 to 
November 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, which 
proposed to decrease the disability rating for service-
connected bilateral high frequency hearing loss from 10 to 
zero percent.  In a February 2005 rating decision, the RO 
decreased the rating for bilateral high frequency hearing 
loss to zero percent effective May 1, 2005.  The Veteran 
entered a notice of disagreement with the rating reduction 
decision. 

After the Veteran perfected an appeal of the rating 
reduction, in July 2006 the Veteran submitted a statement in 
which he raised a claim of entitlement to an increased rating 
for bilateral high frequency hearing loss, noting also his 
ongoing appeal with respect to the reduction.  In an October 
2006 rating decision the RO increased the assigned disability 
rating from zero percent to 30 percent, effective June 30, 
2006, thereby rendering the question of propriety of 
reduction/restoration moot for the period from June 30, 2006.

In a VA Form 9 (not a substantive appeal) submitted in 
December 2006, the Veteran addressed the reduction issue on 
appeal.  He did not, however, initiate an appeal from the 
October 2006 rating decision as to entitlement to an 
increased rating for the hearing loss disability.  Though he 
stated that he "should never have been denied the increase" 
he requested in 2005, he used this statement only as a 
premise for his claim that the 10 percent rate should not 
have been reduced.  In the VA Form 9, the Veteran clarified 
that his claim was as to the propriety the reduction of the 
disability rating from 10 to zero percent, effective from May 
1, 2005 to June 29, 2006.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In an October 2001 rating decision, the RO increased the 
disability rating for service-connected bilateral high 
frequency hearing loss from zero percent to 10 percent, 
effective November 6, 2000;  at the time of the reduction in 
February 2005, the veteran's bilateral high frequency hearing 
loss had been rated as 10 percent disabling since November 6, 
2000, for a period of less than 5 years.

2.  In reducing the disability rating for bilateral high 
frequency hearing loss from 10 percent to zero percent 
effective May 1, 2005, the RO in its February 2005 rating 
decision met all due process requirements in executing such a 
reduction, and the decision to reduce the rating was properly 
substantiated by the evidence of record, which did not 
reflect that the criteria supporting a 10 percent rating were 
met.

3.  In an October 2006 rating decision, the RO increased the 
assigned disability rating for bilateral high frequency 
hearing loss from zero to 30 percent, effective June 30, 
2006; there remains no question of law or fact regarding 
restoration for the period from June 30, 2006.  


CONCLUSION OF LAW

The reduction from 10 percent to 0 percent for bilateral high 
frequency hearing loss from May 1, 2005 was proper; and the 
criteria for restoration of a 10 percent rating have not been 
met for any time from May 1, 2005 to June 29, 2006.  38 
U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.105(e), 
3.159, 3.344, 4.71a, Diagnostic Code 5243 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Inasmuch as this case involves a rating reduction rather than 
a rating increase, there are specific notice requirements, 
found in 38 C.F.R. § 3.105(e)-(i), which are applicable to 
reductions in ratings.  38 C.F.R. § 3.105(e) sets forth 
procedural requirements for reductions in disability 
compensation ratings.  When a reduction is anticipated, the 
beneficiary must be notified of the proposed reduction, with 
notice of the reasons for the proposed reduction.  Further, 
the beneficiary must be allowed a period of at least 60 days 
to submit additional evidence to show that the rating should 
not be reduced.  After the allotted period, if no additional 
evidence has been submitted, final rating action will be 
taken and the rating will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating expires.  38 C.F.R. § 3.105(e).

When the procedures of 38 C.F.R. § 3.105(e) are applicable, 
VA must comply with those provisions rather than the notice 
and duty provisions in the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008).  See, e.g., Kitchens v. Brown, 
7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 
(1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) 
(defining evidence which may be used in such determinations); 
see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc) 
(standards for review of evidence). 

II.  Reduction Analysis

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence, but only after following 
certain procedural guidelines.  The RO must issue a rating 
action proposing the reduction and setting forth all material 
facts and reasons for the reduction.  The veteran must then 
be given 60 days to submit additional evidence and to request 
a predetermination hearing.  Then a rating action will be 
taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  
The effective date of the reduction will be the last day of 
the month in which a 60 day period from the date of notice to 
the veteran of the final action expires.  38 C.F.R. § 
3.105(e), (i)(2)(i).

In this case, the requirements under 38 C.F.R. § 3.105(e) for 
reduction of the schedular disability rating from 10 percent 
to zero percent for bilateral high frequency hearing loss 
were properly carried out by the RO.  In November 2004, the 
RO notified the Veteran of a proposed rating reduction  
issued in a November 2004 rating decision, and the RO 
instructed the Veteran to submit within 60 days any 
additional evidence to show that his rating should not be 
reduced.  The RO took final action to reduce the disability 
rating in a February 2005 rating decision, in which the 
rating was reduced from 10 to zero percent, effective May 1, 
2005.  The RO informed the Veteran of this decision by letter 
dated February 10, 2005.  

Pursuant to 38 C.F.R. § 3.344(a)-(c), if a rating at a 
specific level has been in effect for 5 or more years, then 
rating agencies will handle cases of changes of medical 
findings or diagnosis so as to produce the greatest degree of 
stability of disability evaluations consistent with the laws 
and VA regulations governing disability compensation and 
pension.  In such cases, it is essential that the entire 
record of examination and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
38 C.F.R. 
§ 3.344(a), (c).  

The provisions of 38 C.F.R. § 3.344(a) and (b) regarding 
stabilization of disability evaluations do not apply in this 
case because the 10 percent evaluation was in effect for less 
than five years.  See Smith v. Brown, 5 Vet. App. 335 (1993); 
38 C.F.R. 
§ 3.344(c) (2008).  The provisions of 38 C.F.R. § 3.344(a) 
and (b) require that examinations less full and complete than 
those in which the payments were authorized or continued will 
not be used as a basis of reduction.  With respect to ratings 
that have been in effect for less than 5 years, such as the 
10 percent rating at issue in this case, mere 
"[r]eexaminations disclosing improvement . . . will warrant 
reduction in rating."  38 C.F.R. § 3.344(c).  

As discussed above, the RO complied with the procedures 
required under 38 C.F.R. § 3.105(e) for reducing the 
veteran's disability rating by notifying him of his rights 
and giving him an opportunity for a hearing and time to 
respond.

In considering the propriety of a reduction, the evidence 
available to the RO at the time the reduction was implemented 
must be considered, although post-reduction medical evidence 
may be considered in the context of evaluating whether the 
condition had demonstrated actual improvement.  Cf. 
Dofflemyer v. Derwinski, 
2 Vet. App. 277, 281-82 (1992).

In considering the propriety of a reduction in this case, a 
review of the rules for establishing disability evaluations 
is appropriate.  Disability evaluations are determined by 
comparing a veteran's symptoms with criteria set forth in 
VA's Schedule for Rating Disabilities, which are based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher of the two evaluations is assigned if the disability 
more closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board acknowledges, however, that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The veteran's statements describing the symptoms of his 
service-connected disability are deemed competent evidence to 
the extent of his perception of the symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent rating criteria.

The Veteran's service-connected bilateral high frequency 
hearing loss, is evaluated under Diagnostic Code 6100, which 
is the Diagnostic Code under which hearing loss disability is 
evaluated.  See 38 C.F.R. § 4.85.  Hearing loss disability 
evaluations range from noncompensable to 100 percent based on 
organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
the average hearing threshold level, as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  The rating schedule establishes 11 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness. 38 C.F.R. § 4.85 (2008).  The degree of disability 
resulting from service- connected defective hearing is 
mechanically determined by applying the numeric designations 
assigned to the rating schedule after audiometric evaluations 
are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Results of the evaluations are analyzed using 
Tables VI, VIA and VII, identified in 38 C.F.R. § 4.85 
(2007), to obtain disability ratings.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases in which the pure 
tone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, 
or if the pure tone thresholds are 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 
4.86.  Except for findings from the most recent VA 
examination in August 2006, these provisions are inapplicable 
here because the other pertinent VA examinations do not 
contain either fact pattern. 

If the evaluation of bilateral hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. 
§ 4.85(a).

Relevant to the current claim, the Veteran underwent VA 
audiological evaluations in July 2001, June 2004, October 
2004, October 2005, and August 2006.  On VA audiological 
evaluation in July 2001, the pure tone hearing threshold 
levels in decibels at 1000, 2000, 3000, and 4000 hertz were 
respectively, 45, 55, 65, and 80 on the right; and 45, 60, 
75, and 85 on the left.  The results of that examination 
revealed an average puretone threshold hearing level of 61 
decibels for the right ear, and 66 decibels for the left ear.  
Speech audiometry revealed speech recognition ability of 88 
percent on the right and 80 percent on the left.  

These findings in July 2001 became the basis of the RO's 
October 2001 rating decision to increase the disability 
rating for the Veteran's bilateral high frequency hearing 
loss from zero to 10 percent, effective from November 6, 
2000.  Application of these average puretone threshold and 
speech recognition ability scores to Table VI (in 38 C.F.R. § 
4.85) results in Roman Numeral designations of III for the 
right ear and IV for the left ear.  Application of this 
combination pursuant to Table VII (in 38 C.F.R. § 4.85),  
results in a 10 percent evaluation being warranted for 
hearing impairment under Diagnostic Code 6100.  

The Veteran underwent subsequent VA audiological evaluations 
in June 2004 and October 2004, resulting in findings used in 
the RO's November 2004 rating decision as a basis to propose 
reducing the disability rating from 10 to zero percent.  
Review of the audiology findings from the June 2004 
examination show that the average of the puretone threshold 
hearing levels in decibels at 1000, 2000, 3000, and 4000 
hertz, was 69 in both ears; and speech audiometry revealed 
speech recognition ability of 92 and 88 percent on the right 
and left, respectively.  Pursuant to Table VI, these results 
combine to result in Roman Numeral designations of II for the 
right ear and III for the left ear; and under Table VII, 
these combine to result in a disability rating of zero 
percent.  38 C.F.R. § 4.85. 

Review of the audiology findings from the October 2004 
examination show that the average of the puretone threshold 
hearing levels in decibels at 1000, 2000, 3000, and 4000 
hertz, was 71 and 75 in the right and left ears, 
respectively; and speech audiometry revealed speech 
recognition ability of 92 and 84 percent on the right and 
left, respectively.  Pursuant to Table VI, these results 
combine to result in Roman Numeral designations of II for the 
right ear and III for the left ear; and under Table VII, 
these combine to result in a disability rating of zero 
percent.  38 C.F.R. § 4.85.

Thus, based on these examination findings, present at the 
time of the November 2004 rating decision that proposed the 
reduction on appeal here, the reduction from 10 percent to 
zero percent for the disability rating for bilateral high 
frequency hearing loss was consistent with the level of 
hearing loss reflected by the competent evidence at that 
time.  

The audiology findings contained in the October 2005 VA 
examination also combines via Tables VI and VII to result in 
a zero percent disability rating, which is consistent with 
the November 2004 rating decision.

The Veteran has contended that later examination findings 
from an August 2006 VA examination-which were the basis of 
the RO's October 2006 rating decision to increase the 
disability rating from zero to 30 percent-should be the same 
findings as earlier examination findings because his hearing 
loss had not improved.  On this basis he contends that his 10 
percent rating should not have been reduced to zero percent.  

In this regard, the October 2006 rating decision was based on 
audiology findings from an August 2006 VA examination.  
Review of the August 2006 VA audiology examination report 
show that on audiological evaluation the pure tone hearing 
threshold levels in decibels at 1000, 2000, 3000, and 4000 
hertz were respectively, 55, 70, 80, and 85 on the right; and 
55, 70, 80, and 95 on the left.  The results of that 
examination revealed an average puretone threshold hearing 
level of 73 decibels for the right ear, and 75 decibels for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 76 percent on the right and 80 percent on the 
left.  

Application of these average puretone threshold and speech 
recognition ability scores to Table VI (in 38 C.F.R. § 4.85) 
results in Roman Numeral designations of IV for the right ear 
and V for the left ear.  Application of this combination 
pursuant to Table VII (in 38 C.F.R. § 4.85), results in only 
a 10 percent evaluation for hearing impairment under 
Diagnostic Code 6100.   

However, because the pure tone hearing threshold levels at 
each of the four frequencies 1000, 2000, 3000, and 4000 hertz 
were all 55 decibels or greater, which is considered an 
exceptional pattern of hearing impairment, application of 
rules under 38 C.F.R. § 4.86 is appropriate.  See 38 C.F.R. 
§ 4.86.  Under those rules, the Roman Numeral designation for 
hearing impairment will be determined from either Table VI or 
Table VIa, whichever results in the higher Roman Numeral 
designation, with each ear evaluated separately.  On doing 
this, using Table VIa  results in designations of VI for both 
ears, which under Table VII translates to a 30 percent 
evaluation.  

As the Veteran points out, the RO did grant a 30 percent 
disability rating in the October 2006 rating decision based 
on these findings from the August 2006 VA examination.  In 
light of findings as discussed above, reduction was proper at 
the time it was proposed (November 2004) and at the time of 
the decision reducing (February 2005).  Findings from the 
pertinent VA examinations in June 2004, October 2004, and 
October 2005 showed that a zero percent disability rating was 
proper at the time of the reduction was effectuated (May 1, 
2005).  These findings clearly show that a disability rating 
in excess of zero percent were unwarranted at the time of the 
rating decisions that proposed and implemented the reduction.  
See 38 C.F.R. § 4.85, Diagnostic Code 6100.   

Even though an increase in severity is shown in findings from 
the August 2006 VA examination, leading to the later increase 
in rating by the RO, effective June 30, 2006, based on the 
evidence as detailed in relevant part above, improvement in 
the Veteran's hearing loss disability was previously shown in 
the examinations of June 2004, October 2004, and in October 
2005.  The findings from these examinations warranted a 
reduction in rating as proposed in the November 2004 proposal 
to reduce and decided in the February 2005 reduction rating 
decision, effective May 1, 2005.  See 38 C.F.R. § 3.344(c).  

For these reasons, the Board finds that the reduction in 
disability rating from 10 to zero percent for bilateral high 
frequency hearing loss from May 1, 2005 to June 29, 2006 was 
proper.  The zero percent disability rating was appropriate 
for the period from May 1, 2005 to June 29, 2006.  In sum, 
the record sufficiently demonstrates that the procedural 
requirements for a reduction in rating have been met as 
specified under the provisions of 38 C.F.R. § 3.105(e).  The 
prescribed 60-day timeframe within which to submit additional 
evidence following the proposed reduction action was afforded 
to the Veteran.  

During this 60-day time period, in December 2004 the Veteran 
contacted the RO stating he would like a predetermination 
hearing, but that he was not available during the 60-day time 
period.  During the 60-day period, the Veteran did not 
otherwise present additional evidence to contest the proposed 
action.  38 C.F.R. 
§ 3.105(e), (i).  The effective date of the reduction on May 
1, 2005 came after the 60-day period from notice to the 
Veteran of the rating action implementing the reduction.  The 
Veteran later requested a hearing in his August 2005 
substantive appeal, but then later cancelled this in 
September 2005.  
 
In summary, the preponderance of the competent evidence 
demonstrates that the reduction in rating from 10 percent to 
zero percent for bilateral high frequency hearing loss, 
effective May 1, 2005, was proper.  The competent evidence 
shows that at the time of the RO's decision to reduce, the 
appropriate rating corresponds to this determination of zero 
percent; therefore, the appeal for restoration of a 10 
percent rating for that disorder for the period from May 1, 
2005 to June 29, 2006 must be denied.  


	ORDER

Reduction of the disability rating for bilateral high 
frequency hearing loss to zero percent from May 1, 2005 to 
June 29, 2006 was proper; restoration of a 10 percent rating 
for bilateral high frequency hearing loss from May 1, 2005 to 
June 29, 2006 is denied. 
 

____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


